                                                                              F




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:21-cr-00205-HZ

               v.                                    INDICTMENT

MALIK FARD MUHAMMAD,                                 18 U.S.C. § 231(a)(3)
                                                     18 U.S.C. § 844(h)(l)
               Defendant.                            26 U.S.C. § 586l(d)

                                                     Forfeiture Allegation


                              · THE GRAND JURY CHARGES:

                                           COUNT l
                                        (Civil Disorder)
                                     (18 U.S.C. § 23l(a)(3))

       On or about September 21, 2020, in the District of Oregon, during a civil disorder,

defendant MALIK FARD MUHAMMAD, knowingly committed a violent act for the intended

purpose of obstructing, impeding and interfering with law enforcement officers who were

lawfully engaged in the lawful performance of their official duties incident to and during the

commission of a civil disorder, and that such civil disorder in any way or degree obstructed,

delayed and adversely affected commerce and the movement of any articl e, or commodity in

commerce;

       In violation of Title 18, United States Code, Section 231(a)(3).


Indictment                                                                                   Page 1
                                                                                     Revised April 2018
                                           COUNT2
                                        (Civil Disorder)
                                     (18 U.S.C. § 23l(a)(3))

       On or about September 23, 2020, in the District of Oregon, during a civil disorder,

defendant MALIK FARD MUHAMMAD, knowingly committed a violent act for the intended

purpose of obstructing, impeding and interfering with law enforcement officers who were

lawfully engaged in the lawful performance of their official duties incident to and during the

commission of a civil disorder, and that such civil disorder in any way or degree obstructed,

delayed and adversely affected commerce and the movement of any article or commodity in

commerce;

       In violation of Title 18, United States Code, Section 231(a)(3).

                                          COUNT3
                           (Using an Explosive to Commit a Felony)
                                    (18 U.S.C. § 844(h)(l))

       On or about September 21, 2020, in the District of Oregon, defendant MALIK FARD

MUHAMMAD, knowingly used an explosive, that is a Molotov cocktail, to commit Civil

Disorder, a felony prosecutable in a court of the United States under 18 U.S.C. § 23l(a)(3)

as charged in Count 1 of the Indictment;

       In violation of Title 18, United States Code, Section 844(h)(l).

\\\



\\\



\\\



Indictment                                                                                   Page2
                                         COUNT4
                         (Using an Explosive to Commit of a Felony)
                                   (18 U.S.C. § 844(h)(l))

       On or about September 23, 2020, in the District of Oregon, defendant MALIK FARD

MUHAMMAD, knowingly used an explosive, that is a Molotov cocktail, to commit Civil

Disorder, a felony prosecutable in a court of the United States under 18 U.S.C. § 231(a)(3)

as charged in Count 2 of the Indictment;

       In violation of Title 18, United States Code, Section 844(h)(l).

                                         COUNTS
                        (Unlawful Possession of a Destructive Device)
                           (26 U.S.C. §§ 5841, 5861(d) and 5871)

       On or about September 21, 2020, in the District of Oregon, defendant MALIK FARD

MUHAMMAD did knowingly and unlawfully possess a destructive device, that is a Molotov

cocktail, not registered to him in the National Firearms Registration and Transfer Record;

       In violation of Title 26 United States Code, Sections 5841, 586l(d) and 5871.

                                         COUNT6
                        (Unlawful Possession of a Destructive Device)
                           (26 U.S.C. §§ 5841, 5861(d) and 5871)

       On or about September 23, 2020, in the District of Oregon, defendant MALIK FARD

MUHAMMAD did knowingly and unlawfully possess a destructive device, that is a Molotov

cocktail, not registered to him in the National Firearms Registration and Transfer Record;

       In violation of Title 26 United States Code, Sections 5841, 586l(d) and 5871.

\\\

\\\

\\\




Indictment                                                                                   Page3
                                  FORFEITURE ALLEGATION

       Upon conviction ofany offenses in Counts 3-6, defendant MALIK FARO

MUHAMMAD shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c), the Molotov cocktails involved in those offenses.

       Dated: June 15, 2021

                                                    A TRUE BILL.



                                                    OFFICIATING FOREPERSON



Presented by:

SCOTTERIK ASPHAUG
Acting United States Attorney


�_......
ADAME. DELPH
                   .:..,?"" .:z
                                    -
Assistant United States Attorney




Indictment                                                                          Page 4
